Thursday,
January 31, 2002

Part III

Department of
Justice
Office for Victims of Crime
Guidelines for the Antiterrorism and
Emergency Assistance Program for
Terrorism and Mass Violence Crimes;
Notice

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

PO 00000

Frm 00001

Fmt 4717

Sfmt 4717

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

4822

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices
SUPPLEMENTARY INFORMATION: VOCA

DEPARTMENT OF JUSTICE
Office for Victims of Crime
[OJP[OVC]–1309F]

Guidelines for the Antiterrorism and
Emergency Assistance Program for
Terrorism and Mass Violence Crimes
AGENCY: Office for Victims of Crime,
Office of Justice Programs, Justice.
ACTION: Notice of final guidelines.
SUMMARY: The Office for Victims of
Crime (OVC) has developed these final
Guidelines to implement the victim
assistance provisions contained in the
Antiterrorism and Effective Death
Penalty Act of 1996 (Pub. L. 104–132),
the Omnibus Consolidated
Appropriations Act of 1997 (Pub. L 104–
208), the Victims of Trafficking and
Violence Protection Act of 2000 (Pub. L.
106–386), and the Uniting and
Strengthening America by Providing
Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001,
Pub. L. 107–56 (hereafter referred to as
the USA PATRIOT Act of 2001). The
Victims of Crime Act (VOCA), 42 U.S.C.
§ 10603b and § 10603c, outlines the
specific authority of the OVC to provide
compensation and assistance to victims
of acts of terrorism or mass violence
within and assistance to victims of
terrorism and mass violence outside the
United States. Funding available
through the Antiterrorism Emergency
Reserve (hereafter referred to as the
Emergency Reserve) is designed to
provide timely relief and to help
respond to immediate and on-going
challenges in providing victim
assistance services in the aftermath of
cases of terrorism or mass violence.
Funding and technical support is not
provided automatically. Requested
funds must supplement, not supplant,
available resources. Non-federal
contributions (cash or in-kind) are
expected for each type of grant. Federal
agencies are not expected to make a
contribution. Amounts paid to victims
from state funding sources to
compensate victims of terrorism or mass
violence may be included in a state’s
annual certification of payments to
victims, which is the basis for matching
annual federal crime victim
compensation formula grants.
EFFECTIVE DATE: These final Guidelines
are effective January 31, 2002, and until
re-issuance by OVC.
FOR FURTHER INFORMATION CONTACT:
Terrorism and International Victims
Unit, Office for Victims of Crime, 810
Seventh Street, NW., Washington, DC
20531, telephone (202)307–5983.

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

provides federal financial assistance for
the purpose of compensating and
assisting victims of crime, to carry out
a training and technical assistance
program, to provide services for victims
of federal crimes, to provide
compensation and assistance services
for victims of terrorism or mass
violence, and to support fellowships
and clinical internships. These final
Guidelines provide specific information
for the administration of funding for
response to victims of terrorism or mass
violence as authorized in 42 U.S.C.
§ 10603b and § 10603c.
Preamble to the Final Guidelines
OVC published proposed program
guidelines in the Federal Register (FR,
Vol. 66, No. 63) on April 2, 2001 for a
30-day public comment period. In
addition, OVC distributed copies of the
proposed guidelines to all VOCA state
administrators, executive directors of
national victim organizations, identified
representatives in federal agencies with
victim assistance responsibilities
including the 93 United States
Attorneys Offices, and other interested
parties. In response to the notice of
proposed program guidelines, OVC
received 27 separate comments based on
the Federal Register notice. In addition,
comments were received from seven
VOCA state victim assistance
administrators at a working group
meeting at their annual national
conference held in Denver, Colorado. Of
the written comments received from 27
individuals or organizations: Three
came from special agents and medical
staff at the Federal Bureau of
Investigation; three from state crime
victim compensation program
representatives; four from state human
services department divisions
administering mental health programs;
three from state departments of health
and mental health; one from a state
department of public welfare, office of
mental health and substance abuse
services; three from VOCA state
assistance and compensation
administrators, of which two came from
a single state public safety agency; one
from the Federal Emergency
Management Agency; one from the
Department of Treasury Enforcement
Section; one from the Office of the
Inspector General and one from the
Secretary of the U.S. Department of
Agriculture; one from the National
Association of Crime Victim
Compensation Boards; one from a
VOCA state victim assistance
administrator; one from Office of the
Assistant Secretary of Defense, Special
Operation Low Intensity Conflict

PO 00000

Frm 00002

Fmt 4701

Sfmt 4703

Combating Terrorism Policy Support;
one from the Drug Enforcement
Administration; one from the Center for
Mental Health Services, Emergency
Services and Disaster Relief Branch,
Substance Abuse and Mental Health
Services Administration; and one from
the Department of State, Overseas
Citizens Services, Bureau of Consular
Affairs.
OVC has attempted to address all of
the comments and recommendations
received during the public comment
period. In addition, OVC has included
in these final Guidelines new provisions
contained in the USA PATRIOT Act of
2001 (PL 107–56) which contains a
definition of ‘‘domestic terrorism,’’
expands the list of eligible applicants
for funding in cases of ‘‘domestic
terrorism,’’ establishes a new cap on the
amount of money the OVC Director can
set aside to assist victims of terrorism
and mass violence, and re-titles the
name of the account in which funding
is set aside for these purposes as the
Emergency Reserve. It also authorized
the transfer of money into this account
from the emergency supplemental
appropriation for the September 11th
disaster specifically to support services
for the victims and surviving family
members of this terrorist attack. In
addition, OVC provided two points of
clarification regarding the amount of
funding available from the Emergency
Reserve to a jurisdiction and clarified
eligible applicants for funding based on
recent inquiries following the
‘‘September 11, 2001 attacks against
America.’’ The implementation of these
final Guidelines will provide
opportunities to broaden our
understanding of the needs of victims
and jurisdictions responding to
terrorism or mass violence. As OVC
learns from these experiences we will
make the necessary adjustments to this
program policy guidance.
Analysis and Summary of Comments
Overall, the comments were
supportive of the direction taken by
OVC in the proposed guidelines. Many
respondents expressed appreciation for
OVC’s effort to provide structure and
guidance to the field regarding funding
available from the Emergency Reserve to
support services and assistance to
victims of terrorism or mass violence.
Several respondents praised OVC for the
flexibility built into the guidelines,
including the application filing period
and process, and timing for the different
types of assistance.
In response to the comments and the
September 11, 2001 attacks on America,
OVC has made several additional
changes in the final Guidelines. OVC

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices
also has made formatting changes;
added language to address property
losses and damage and victim
confidentiality and privacy; added
definitions of ‘‘victim,’’ ‘‘national of the
United States,’’ ‘‘grant,’’ ‘‘cooperative
agreement,’’ ‘‘reimbursable agreement,’’
and ‘‘interagency agreement;’’ extended
the period of time for accessing criminal
justice support grants to up to 36
months; added a new subsection to
address federal monitoring and
oversight; simplified the application
requirements; provided additional
guidance regarding required program
reporting; and provided specific
application requirements by type of
applicant agency. The comments from
the field address six specific areas of the
Guidelines: Coordination, pre-crisis
planning, mental health interventions,
application process and funding,
allowable activities, and definitions.
The following is a summary of the
comments and PVC’s response.
Coordination: Several of the
respondents asked OVC to strengthen
language recommending coordination
among federal law enforcement and
prosecution, state victim assistance
administrators, and the state mental
health community. In response, OVC
added language to the ‘‘coordination of
effort with other public and private
entities’’ section of the final Guidelines
recommending coordination among law
enforcement, prosecution, state victim
assistance and compensation programs,
and the mental health community. In
addition, we address this issue in the
Introduction and Background section by
adding a new subsection discussing precrisis planning.
Pre-crisis Planning: A number of
respondents focused on the need to
support pre-crisis planning efforts of
states and other jurisdictions, and
sought to secure funding for preliminary
and on-going crisis planning efforts.
They also recommended that the final
Guidelines require states to have critical
incident operations plans that identify
state resources to respond to criminal
mass disasters and memoranda of
understanding that describe the
relationship between the applicant and
state mental health services.
Funding available to jurisdictions
under these final Guidelines is
specifically to support victim assistance
services in the aftermath of criminal
mass disaster. OVC strongly supports
pre-crisis planning and has identified
various resources available to assist
states and communities in its National
Directory of Victim Assistance Funding
Opportunities, 2001.
Mental Health Interventions: One
respondent expressed concern about the

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

use of the term ‘‘counseling’’ and the
potential for it to encourage
interventions by non-qualified, noncredentialed individuals. Another
respondent also suggested that the final
Guidelines require states to document
their inability to develop and/or identify
state response resources prior to
subcontracting for mental health
counseling services. One respondent
asked that OVC re-examine the time
frames established for crisis response
grants and consequence management
grants to eliminate the gap in funding
support for crisis counseling services
and counseling and group therapy to
ensure a continuum of psychological
care for victims.
In response to the concern expressed
regarding the term ‘‘counseling’’ and the
credentials of persons providing mental
health intervention, OVC has modified
the language in the final Guidelines to
indicate counseling and therapy that are
provided by persons who meet state
standards or who are supervised in
accordance with state standards. In
addition, we clarified this by adding
two definitions: The definition of ‘‘crisis
counseling’’ used in the Federal
Emergency Management Agency
(FEMA) regulations, and the definition
of mental health counseling and care
contained in OVC’s Victim Assistance
Program Guidelines. We believe these
two additions to the final Guidelines
address the concerns of the respondent
with minimal federal intrusion on state
decision-making.
OVC has entered into an interagency
agreement with the Department of
Health and Human Services’ Center for
Mental Health Services (CMHS),
Emergency Services and Disaster Relief
Branch to conduct research into
currently available materials and
protocols to address the immediate and
longer-term mental health needs of
victims of mass victimization; to
prepare materials for federal law
enforcement to assist victims of
domestic and international terrorism
and mass violence; to provide training
and technical assistance to federal law
enforcement on mental health care
needs of victims; to assist federal law
enforcement in coordinating its crisis
response role with state and local
agencies and community service
organizations; and to develop
partnerships between mental health and
victim assistance disciplines at the state
and local levels. This information has
been added to a new subsection in the
final Guidelines titled ‘‘Support for PreCrisis Planning.’’
With regard to the recommendation to
require states to document the inability
to secure state resources before

PO 00000

Frm 00003

Fmt 4701

Sfmt 4703

4823

subcontracting for mental health
services, OVC believes the selection of
service providers is best left to the
standards established by the affected
jurisdiction.
To address the possible gap in mental
health interventions, OVC has adjusted
the time range for consequence
management grants to begin at the point
in which crisis response grant funding
terminates. Hence, the consequence
management grants will now be
available from nine months and up to 18
months after the terrorist or mass
violence event.
Application Process and Funding: A
few respondents recommended that
funding available from the Emergency
Reserve be retroactive to the date of the
criminal event. Another respondent
expressed support for a joint application
for funding available from OVC and the
CMHS. Two respondents asked for
clarification regarding funding
determinations. Specifically, they
wanted to know the extent to which
federal formula grant fund amounts
would be factored into the funding
decision, and if defined criteria will be
established for making funding
determinations. Another respondent
asked if the range of eligible applicants
could be expanded to include state
criminal justice planning agencies, state
and county mental health agencies, and
state departments of education. A state
compensation program representative
asked that the application requirements
be revised to establish specific
supplemental information required of
state compensation programs and to
eliminate additional application
certifications for states that receive
formula grant funding from OVC to
support victims. In addition, the
respondent requested that OVC
eliminate the requirement that
‘‘recovered’’ funds be used to assist
other victims of the ‘‘specific act of
terrorism or mass violence for which
Emergency Reserve dollars were
awarded.’’
Next, a respondent recommended that
application requirements be
consolidated into one section of the
final Guidelines and specific
application requirements be identified
by the type of applicant. Finally, a
respondent asked for clarification
regarding the time limit in which an
application may be filed noting that ‘‘a
state may initially have funds available
and believe they are adequate; however
future events may deplete resources.’’
In response to these
recommendations, OVC has made the
following changes in the final
Guidelines. OVC added language under
the section describing the application

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

4824

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices

process that provides for pre-agreement
costs retroactive to the date of the mass
casualty event. Regarding the
recommendation for a joint application
for funding available from CMHS and
OVC, we have added language to the
coordination section which indicates
that OVC may elect in some cases to
transfer funds to other federal agencies
with disaster relief responsibilities to
support victim assistance interventions,
including mental health counseling and
care. To clarify the funding decision
process, we added to the definition
section of the final Guidelines the term
‘‘undue financial hardship’’ and
provided additional guidance regarding
the criterion for making such
determinations. The USA PATRIOT Act
of 2001 expanded the list of eligible
recipients for funding in cases of
terrorism within the United States to
include not only eligible state crime
victim compensation and assistance
programs, but also victim service
organizations, public agencies—federal,
state, and local governments, and nongovernmental organizations that provide
assistance to victims. Funding to foreign
governments is still prohibited.
In response to the three requests
affecting state compensation programs,
the final Guidelines have been modified
to provide specific guidance regarding
supplemental application information
required from crime victim
compensation programs. OVC has
elected to retain the language requiring
that funds recovered through state
subrogation provisions be used to
compensate other victims of the same
terrorist or mass violence act for which
they were originally awarded.
Additional language has been added
requiring state compensation programs
and other recipients of funds to return
any remaining funds at the end of the
grant to OVC for deobligation and
deposit into the Emergency Reserve.
OVC is unable to establish a blanket
certification for funding received from
different account sources. Hence, no
change has been made to the
certification requirements. OVC did not
establish an application deadline
precisely for the reasons cited by the
respondent. The period of time that
elapses between the submission of an
application and the catastrophic event
does affect the type of grant assistance
an applicant can request, i.e., OVC will
not approve an application submitted 24
months after the event for a crisis
response grant. Clarification regarding
the time frame for application
submission is provided in the section of
the final Guidelines titled ‘‘Application
Processing and Turnaround Time.’’

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

Finally, OVC has consolidated all the
application requirements under section
VII of the final Guidelines and
identified the specific application
requirements based on the type of
agency/organization requesting funding
support.
Allowable Activities: One respondent
asked that ‘‘direct (victim) outreach’’ be
identified as an allowable activity to
ensure that the largest number of
victims are reached following a
terrorism or mass violence event.
Another respondent acknowledged the
need for prolonged victim assistance
interventions based on the length of
time it often takes to arrest the
perpetrator(s) and bring him/her to trial.
One respondent asked that the pool of
eligible recipients be expanded to
include emergency responders. Another
respondent suggested that the allowable
activities under the consequence
management assistance grants include
automated informational telephone
service, and Attorney Advisor positions
to address questions from victims about
criminal proceedings.
Direct victim outreach is an allowable
activity. The list of activities
supportable with Emergency Reserve
dollars was not meant to be exhaustive.
Thus, OVC added a statement that
‘‘[f]unding for services and other
support may include, but is not limited
to * * *’’. The list of eligible activities
outlined in the final Guidelines is
intended to provide general guidance
regarding the use of funds. We have
added outreach and awareness to the
list and language indicating that
activities that are deemed necessary and
essential to the provision of services
may be funded with Emergency Reserve
dollars. We also added automated
informational telephone services to the
list of allowable activities under the
consequence management, crisis
response, and criminal justice support
grants, and Attorney Advisor and victim
advocate personnel as an allowable cost
under criminal justice support grants.
We do not offer specific guidance
regarding the approach for reaching
victims or delivering services
recognizing that these types of decisions
may depend upon specific
circumstances and are best left to the
responding jurisdiction.
Finally, OVC added language which
specifically identifies individuals in
direct proximity to the crime who may
have been traumatized by the criminal
event, including emergency response
personnel, and included a definition of
‘‘victim’’ in the definition section of the
final Guidelines.
A number of states suggested that
OVC include among the allowable costs

PO 00000

Frm 00004

Fmt 4701

Sfmt 4703

administrative costs deemed necessary
and essential to the delivery of services.
In response, OVC included in the
allowable cost section of these final
Guidelines the language, ‘‘authorizing
use of a limited amount of available
funding, as agreed upon by OVC and the
applicant, for administrative purposes.’’
(See Section VI.)
Definitions: A respondent requested
that the definition of mass violence be
expanded to acknowledge specifically
the increased financial burden that state
crime victim compensation programs
may experience as a result of a criminal
mass disaster. Another respondent
asked that the term ‘‘family members’’
be defined to be responsive to the
‘‘variability that exists in the structure
and membership of contemporary
families.’’ Finally, one respondent asked
OVC for specific guidance on the
amount of the non-federal contribution,
referred to as match.
The use of the term ‘‘victim
assistance’’ was intended to be inclusive
of all victim assistance efforts, including
compensation for purposes of incidents
of domestic terrorism or mass violence.
To clarify our intent and respond to the
comment received, OVC has modified
the definition of mass violence to
include specific reference to crime
victim compensation efforts. OVC has
elected not to define the term ‘‘family
member’’ as we believe this term should
be defined by the responding
jurisdiction.
At this time, we are not prepared to
establish a specific matching percentage
or amount, because the level of
resources available to a jurisdiction
following a catastrophic event will vary
greatly depending upon a range of
issues, e.g., amount of public support,
funding available for non-profit
organizations, funding available from
other federal agencies. No specific
match percentage or dollar amount has
been established for this program.
However, non-federal contributions
(cash or in-kind) are expected. OVC
clarified this in the ‘‘Definitions’’
section under the term ‘‘in-kind
support/contribution.’’
Final Guidelines
These final Guidelines incorporate
recommendations received from the
field during the public comment period
on the proposed guidelines, and
amendments to VOCA contained in the
USA PATRIOT Act of 2001. The final
Guidelines are organized as follows:
I. Final Program Guidelines
II. Introduction and Background
III. Statutory Language and Definitions
IV. Source of Funding
V. Types of Assistance

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices
VI. Allowable Activities and Costs
VII. Accessing the Antiterrorism and
Emergency Reserve
VIII. Reporting Requirements

I. Final Program Guidelines
A. Authority
42 U.S.C. § 10604 provides authority
to the Director of OVC to establish rules,
regulations, guidelines and procedures
consistent with the program oversight
and implementation responsibilities of
the Director. OVC is publishing these
final Guidelines for implementation of
its authority under the USA PATRIOT
Act of 2001, Antiterrorism and Effective
Death Penalty of 1996, and the Victims
of Trafficking and Violence Protection
Act of 2000. These final Guidelines
apply only to OVC’s efforts to provide
funding for victim compensation and
assistance services in cases of terrorism
and mass violence occurring within,
and for victim assistance services in
cases of terrorism and mass violence
occurring outside, the United States.
OVC will issue a separate set of
Guidelines to implement the new
International Terrorism Victim
Compensation Program authorized by
the Victims of Trafficking and Violence
Protection Act of 2000 (Pub. L. 106–
386).
This program is designed to
supplement the available resources and
services of entities responding to acts of
terrorism or mass violence. Thus,
Emergency Reserve support may be
granted if needed services cannot be
adequately provided with existing
resources, or if the provision of services
and assistance will result in an undue
financial hardship on the jurisdiction’s
ability to respond to crime victims in a
comprehensive and timely manner or
impede the jurisdiction’s ability to
respond to other victims of crime. OVC
works with several federal agencies
such as the Federal Emergency
Management Agency, the Department of
Health and Human Services’ CMHS, the
Department of Education, the
Department of State as well as others to
make available their respective expertise
and to maximize federal funding
through interagency coordination to
assist crime victims.
II. Introduction and Background
A. OVC Mission and Purpose
OVC was created by the U.S.
Department of Justice in 1983 and
formally established by Congress in
1988 through an amendment to the of
1984 (42 U.S.C. 10601) (VOCA). OVC’s
mission is to enhance the nation’s
capacity to assist victims of crime and
to provide leadership in changing

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

attitudes, policies, and practices to
promote justice and healing for all
victims of crime. OVC accomplishes its
mission in a variety of ways:
administering the Crime Victims Fund
and the Emergency Reserve account;
supporting direct services; providing
training programs; sponsoring
demonstration and evaluation projects
with national and international impact;
publishing and disseminating materials
that highlight promising practices in the
effective support of crime victims that
can be replicated throughout the
country and worldwide; and sponsoring
fellowships and clinical internships.
Also, OVC is in the process of
establishing a compensation program for
victims of international terrorism.
OVC works with international,
national, tribal, state, military, and local
victim assistance and criminal justice
agencies, as well as other professional
organizations to promote fundamental
rights and comprehensive services for
crime victims. The largest amount of
OVC funding is provided to state
agencies designated by the governor to
administer programs to assist crime
victims—crime victim compensation
and victim assistance. OVC is not only
a grant funding agency, but also
advocates for the fair treatment of crime
victims, develops policy and provides
technical assistance to states, localities,
and other federal agencies on effective
responses to crime victims, and
supports public awareness and
education on critical victim issues (42
U.S.C. 10604 and 10605).
OVC monitors federal agency
compliance with federal statutes and
guidelines dictating the fair treatment of
crime victims, and prepares an annual
compliance report for the Attorney
General as well as periodically updates
the Attorney General Guidelines for
Victim and Witness Assistance. OVC
enters into interagency agreements and
memoranda of understanding, offers
technical assistance through expert
consultants, and forms and leads
working groups to address issues that
have an impact on crime victims. In
addition, OVC provides funding to
support services to people victimized on
tribal or federal lands, such as military
bases and national parks. Finally, OVC
provides emergency funds to federal
agencies with victim responsibilities to
assist victims of federal crime when no
other resources are available.
B. Statement About Terrorism and Mass
Violence
Violent and unexpected acts of
terrorism and criminal mass violence
may leave victims with serious physical
and emotional wounds. Nothing in life

PO 00000

Frm 00005

Fmt 4701

Sfmt 4703

4825

prepares people for the horror of an act
of terrorism or mass violence that robs
them of their sense of security and in
some instances a loved one. Victims of
violent crime experience a range of
needs—physical, financial, emotional,
and legal. Victims are entitled by law in
the United States to certain types of
information and support services. While
victims of terrorism have much in
common with other violent crime
victims and with disaster victims, they
appear to experience higher levels of
distress, in part due to the magnitude
and scope of such traumatic events.
Terrorism and mass violence may
involve murders that are committed by
more than one person, multiple victims,
and a greater degree of violence than
other criminal acts. In addition, the
methods of targeting victims can
contribute to the trauma and anxiety
victims feel. Terrorist acts can be either
random or specific. In the case of the
Oklahoma City bombing, Federal
Government employees were the targets.
In the case of the school shooting in
Littleton, Colorado at Columbine High
School, students were the targets,
resulting in 15 fatalities (including the
gunmen) and numerous injuries.
Terrorism and mass violence may place
people at risk for significant physical
and long-term psychological injuries.
Like other victims of violent crime,
victims of terrorism and mass violence
need help in dealing with the crisis
created by the event, in stabilizing their
lives, and in understanding and
participating in the criminal justice
process—whether there is an arrest and
trial soon after the criminal act or an
arrest and trial are delayed for years.
International terrorist attacks can
involve victims and survivors from
many different countries and different
states within the United States, and in
foreign countries. The local government
infrastructure and resources of nongovernment organizations vary
considerably in foreign countries. Thus,
the ability to respond to a terrorist or
mass violence incident and to provide
crisis intervention and services to
victims abroad also varies. In addition,
care givers are sometimes unable to
intervene effectively due to language,
legal, or cultural barriers. The efforts,
services, or benefits of several federal
agencies and programs, as well as state
victim assistance programs and nongovernment organizations may be
involved and must be coordinated.
Further, victims abroad may need
services or incur expenses that are not
traditionally provided by states or the
Federal Government. OVC works with
federal, state, and local agencies as well

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

4826

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices

as international organizations to
establish comprehensive, appropriate,
and consistent services for these victims
when terrorism and mass violence occur
outside of the United States.
C. Support for Pre-Crisis Planning
OVC strongly supports pre-crisis
planning as a means of assuring that
jurisdictions have identified key
personnel, available resources, and
necessary protocols required for a
comprehensive and effective response to
criminal mass casualty crimes. OVC has
supported several initiatives to assist
interested jurisdictions with pre-crisis
planning efforts. These initiatives
include: promoting the development of
community-based, multi-disciplinary,
interagency assessment and planning
processes for responding to cases of
terrorism and mass violence; the design,
development and implementation of
long-range plans for establishing formal
collaborative efforts involving victim
service providers, law enforcement, fire
and rescue, and other emergency
response agencies; the use of selfassessment and planning tools,
protocols for coordination and
collaboration of victim services; the
integration of victim services into
incident command structures; and
training for crisis response
implementation teams to help with
problem-solving, working cooperatively
in a multi-disciplinary environment,
designing and developing of interagency
protocols, and skill-based training to
allow teams to work together.
OVC has also supported the
examination of materials and protocols
to address the immediate and longerterm mental health needs of victims of
terrorism and mass violence; the
preparation of materials for federal law
enforcement to assist victims of
domestic and international terrorism
and mass violence; the development of
training and technical assistance to
federal law enforcement on mental
health care needs of victims, techniques
to assist federal law enforcement in
coordinating its crisis response role
with state and local agencies and
community service organizations; and
the development of partnerships
between mental health and victim
assistance disciplines at the state and
local levels. Although funding available
under these final Guidelines is intended
to assist jurisdictions in the aftermath of
a terrorist event or mass violence
incident, other resources and assistance
are available from OVC to assist with
pre-crisis planning.
Jurisdictions interested in crisis
response planning are encouraged to
contact OVC for more information about

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

these initiatives and other resources
available to assist with their efforts.
D. Action To Address Terrorism and
Mass Violence
Following the bombing of the federal
office building in Oklahoma City on
April 19, 1995, Congress took a number
of legislative steps to authorize funding
and activities to assist the bombing
victims. First, they passed legislation
authorizing the Director of OVC to set
aside monies in an Antiterrorism and
Emergency Reserve account and to make
funds available to provide assistance
and compensation to the victims of the
bombing, to facilitate their observation
and attendance in trial proceedings, and
for other related expenses. Congress also
amended the VOCA of 1984 [42 U.S.C.
§ 10603b] to provide general authority to
the OVC Director to respond to other
incidents of terrorism or mass violence
within the United States and abroad.
OVC has used the Antiterrorism and
Emergency Reserve to provide funding
to support the victims of the Oklahoma
City bombing, the bombing of Pan Am
Flight 103, the bombing of the U.S.
Embassies in Kenya and Tanzania, and
two cases of mass violence—the school
shootings in Oregon and Colorado. Most
recently this account has been used to
support the federal, state, and local
responses to the terrorist attacks of
September 11, 2001.
In the second session of the 106th
Congress, the Victims of Trafficking and
Violence Protection Act of 2000 (Pub. L.
106–386) was enacted. This law
provides aid for victims of terrorism and
expanded OVC’s authority to respond to
incidents of terrorism and mass violence
outside the United States. Congress
authorized the OVC Director: to deposit
deobligated dollars from other funded
program areas into the Emergency
Reserve; to expand the list of eligible
applicants for assistance funding in
cases of terrorism outside the United
States to include victim service
organizations, public agencies
(including federal, state, or local
governments), and non-governmental
organizations that provide assistance to
victims of crime; and to establish a
program to compensate victims of acts
of international terrorism that occur
outside the United States. The USA
PATRIOT Act of 2001 expanded the list
of eligible recipients for funding in
cases of terrorism within the United
States to not only include eligible state
crime victim compensation and
assistance programs, but also victim
service organizations, public agencies—
federal, state, and local governments,
and non-governmental organizations
that provide assistance to victims.

PO 00000

Frm 00006

Fmt 4701

Sfmt 4703

E. Role of the Federal Government
In recent years, the Federal
Government has been called upon to
play a larger role in mitigating and
responding to all types of human-caused
violent events and disasters. The federal
responsibility ranges from immediate
disaster relief to subsequent assistance
that helps victims and communities to
recover from a terrorist act or mass
violence incident, and to help victims
participate effectively in the criminal
justice process. In cases of terrorism and
mass violence within the United States
where requests for funding for mental
health services are made, OVC may
work in tandem with the Emergency
Services and Disaster Relief Branch at
the Center for Mental Health Services,
Substance Abuse and Mental Health
Services Administration (SAMHSA).
Moreover, because terrorist acts are
primarily federal crimes, investigated
and prosecuted by federal law
enforcement officials, components of
the Department of Justice engaged in
criminal investigative, prosecution, or
correction functions have
responsibilities under the Attorney
General Guidelines for Victim and
Witness Assistance related to victims’
rights and services.
F. Role of State Governments
State Crime Victim Compensation
Programs reimburse crime victims for
out-of-pocket expenses related to their
victimization such as medical expenses,
mental health counseling, funeral and
burial costs, and lost wages. State
agencies fund a wide variety of direct
assistance to victims of federal and state
crimes such as crisis counseling,
temporary shelter, and criminal justice
advocacy. OVC works in concert with
these programs to maximize the limited
funding available to assist crime victims
and facilitate coordination among the
various responding agencies including
federal law enforcement and
prosecution-based victim and witness
assistance staff.
G. Role of Other Public and Private
Entities
Public and private sector
organizations have a unique role in
meeting the needs of crime victims
through their various mandates and
programs. Organizations like the United
Way, the American Red Cross, and
others offer important large-scale
response to communities victimized by
crime. In addition, community-based,
nonprofit victim assistance programs
provide a wide range of vital services to
victims of crime that complement

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices
assistance available from other public
and private agencies.

organizations that provide assistance to
victims.

III. Statutory Language and Definitions
for This Program

B. Definitions

A. Victims of Crime Act and
Amendments
The Antiterrorism and Effective Death
Penalty Act of 1996 gave OVC the
authority to establish and access the
Emergency Reserve account in terrorism
and mass violence cases. The Act
amended the VOCA adding a new
provision, 42 U.S.C. 10603b, which
covers terrorism or mass violence
occurring either within or outside the
United States. The Victims of
Trafficking and Violence Protection Act
of 2000 expanded OVC’s authority
under 42 U.S.C. 10603b(a) to authorize
the OVC Director to provide
comprehensive and timely assistance to
victims of terrorism occurring outside
the United States. The USA PATRIOT
Act of 2001 (Pub. L. 107–56) established
a definition of ‘‘domestic terrorism,’’
expanded the list of eligible applicants
for funding in cases of ‘‘domestic
terrorism,’’ established a new cap on the
amount of money the OVC Director can
set aside to assist victims of terrorism
and mass violence, and re-titled the
name of the account in which funding
is set aside for these purposes as the
Emergency Reserve. It also authorized
the transfer of money into this account
from the emergency supplemental
appropriation for the September 11th
attacks on America, specifically to
support services for the victims and
surviving family members of this
terrorist attack.
OVC may provide funding for
emergency relief to benefit victims,
including crisis response efforts,
assistance, training, and technical
assistance, and on-going assistance
including during any investigation or
prosecution. Such funding may be
provided to states, victim service
organizations, public agencies
(including federal, state, or local
governments), and non-governmental
organizations that provide assistance to
victims of crime.
In cases of terrorism or mass violence
occurring within the United States, 42
U.S.C. 10603b(b) authorizes OVC to
provide emergency relief, including
crisis response efforts, assistance,
training, and technical assistance for the
benefit of victims of terrorist acts or
mass violence. Funding may be awarded
to eligible state crime victim
compensation and assistance programs,
victim service organizations, public
agencies—federal, state, and local
governments, and non-governmental

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

1. Terrorism Occurring Within the
United States
For the purposes of the Antiterrorism
and Emergency Assistance Program,
‘‘terrorism occurring within the United
States’’ is defined by the term ‘‘domestic
terrorism’’ found in 18 U.S.C. 2331, as
amended. (As of the publication of these
Guidelines, 18 U.S.C. 2331 reads as
follows: ‘‘domestic terrorism’’ means
activities that—(A) Involve acts
dangerous to human life that are a
violation of the criminal laws of the
United States or of any State, (B) appear
to be intended—(i) to intimidate or
coerce a civilian population; (ii) to
influence the policy of a government by
intimidation or coercion; or (iii) to affect
the conduct of a government by mass
destruction, assassination or kidnaping;
and (c) occur primarily within the
territorial jurisdiction of the United
States.’’ (18 U.S.C. 2331).
2. Terrorism Occurring Outside the
United States
‘‘Terrorism occurring outside the
United States’’ is defined by the term
‘‘international terrorism’’ found in 18
U.S.C. § 2331, as amended. (As of the
publication of these Guidelines, 18
U.S.C. § 2331 reads as follows: ‘‘The
term ‘international terrorism’ means
activities that—(A) Involve violent acts
or acts dangerous to human life that are
a violation of the criminal laws of the
United States or of any State, or that
would be a criminal violation if
committed within the jurisdiction of the
United States or of any State; (B) appear
to be intended—(i) to intimidate or
coerce a civilian population; (ii) to
influence the policy of a government by
intimidation or coercion; or (iii) to affect
the conduct of a government by mass
destruction, assassination or kidnaping;
and (C) occur primarily outside the
territorial jurisdiction of the United
States, or transcend national boundaries
in terms of the means by which they are
accomplished, the persons they appear
intended to intimidate or coerce, or the
locale in which their perpetrators
operate or seek asylum.’’ (18 U.S.C.
2331)).
3. Mass Violence Occurring Within or
Outside the United States
The term ‘‘mass violence’’ is not
defined in VOCA or any statute
amending VOCA, nor is it defined in the
U.S. Criminal Code. Thus, OVC has
developed a working definition of this
term. The term ‘‘mass violence’’ herein

PO 00000

Frm 00007

Fmt 4701

Sfmt 4703

4827

means an intentional violent criminal
act, for which a formal investigation has
been opened by the Federal Bureau of
Investigation or other law enforcement
agency, that results in physical,
emotional or psychological injury to a
sufficiently large number of people as to
significantly increase the burden of
victim assistance and compensation for
the responding jurisdiction as
determined by the OVC Director.
4. Emergency Relief
‘‘Emergency relief’’ means those
activities intended to address a need
which, if left unattended, may result in
significant consequences for victims.
Emergency relief may include assistance
required immediately following the
crime as well as activities needed
during the investigation and
prosecution of an act of terrorism or
mass violence.
5. Supplantation
‘‘Supplantation’’ means to
deliberately reduce state or local funds
because of the availability of federal
funds. For example, when state funds
are appropriated for a stated purpose
and federal funds are awarded for that
same purpose, the state replaces its state
funds with federal funds, thereby
reducing the total amount available for
the stated purpose (See OJP Financial
Guide available on the OJP homepage at
www.ojp.usdoj.gov/).
6. In-Kind Support/Contribution
‘‘In-kind support/contribution’’
includes, but is not limited to, the
valuation of in-kind services. ‘‘In-kind’’
is the value of something received or
provided that does not have a cost
associated with it. For example, if an inkind match is permitted by law (other
than cash payments), then the value of
donated services could be used to
comply with the match requirement.
(OJP Financial Guide).
Note: No specific matching percentage or
dollar amount has been established for this
program. However, non-federal contributions
(cash or in-kind) are expected from the
applicant.

7. Crisis Counseling
‘‘Crisis counseling’’ means the
application of individual and group
treatment procedures that are designed
to ameliorate mental and emotional
crises and any resulting psychological
and behavioral conditions stemming
from a major disaster or its aftermath.
8. Mental Health Counseling and Care
‘‘Mental health counseling and care’’
means the assessment, diagnosis, and
treatment of an individual’s mental and

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

4828

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices

emotional functioning. Mental health
counseling and care must be provided
by a person, or under the supervision of
a person, who meets state standards to
provide these services.
9. Undue Financial Hardship
‘‘Undue financial hardship’’ is one
basis upon which OVC will make
funding determinations. For the purpose
of these final Guidelines, ‘‘undue
financial hardship’’ means the
unanticipated allocation of substantial
financial resources that adversely affect
the ability to fund general services for
victims.
10. Property Damage
‘‘Property damage’’ is damage to
material goods, but does not include
damage to prosthetic devices,
eyeglasses, other corrective lenses,
dental devices, or other medicallyrelated devices. ‘‘Property loss’’ is
destruction of material goods or the
physical loss of money, stocks, bonds,
etc.
11. Victim (International)
In cases of international terrorism and
mass violence, the term ‘‘victim’’ has
the same meaning as ‘‘victim’’ in 42
U.S.C. § 10603b, as amended, (As of the
publication of these Guidelines, 42
U.S.C. 10603b reads as follows: ‘‘the
term ‘‘victim’’—(A) means a person who
is a national of the United States or an
officer or an employee of the United
States Government who is injured or
killed as a result of a terrorist act or
mass violence occurring outside the
United States; and (B) in the case of a
person * * * who is less than 18 years
of age, incompetent, incapacitated, or
deceased, includes a family member or
legal guardian of that person.’’ [42
U.S.C. § 10603b]), except that (a) it also
includes individuals who are likely to
suffer traumatic effects of the incident,
for example people in direct proximity
to the crime and emergency responders;
and (b) notwithstanding any other
provision hereof, in no event shall an
individual who is criminally culpable
for the terrorist act or mass violence
receive any assistance under this
section, either directly or on behalf of a
victim.
12. Victim (Domestic)
In cases of terrorism and mass
violence within the United States, the
term ‘‘victim’’ has the same meaning as
‘‘victim’’ in 42 USCA 10603c, as
amended. (As of the publication of these
Guidelines, 42 U.S.C. 10603c defines
‘‘victim’’ as a person who has suffered
direct physical or emotional harm as a
result of the commission of a crime.)

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

Because of the nature of terrorist
incidents, the term victim will also
include individuals who are likely to
suffer traumatic effects of the incident,
for example people in direct proximity
to the crime and emergency responders.
In addition, OVC requires that
consistent with other portions of VOCA,
no individual who is criminally
culpable for the terrorist act or mass
violence may receive either assistance
or compensation either directly or on
behalf of a victim.
13. National of the United States
The term ‘‘national of the United
States’’ is defined by the term ‘‘national
of the United States’’ found in section
101(a) of the Immigration and
Nationality Act, 8 U.S.C. 1101(a), as
amended. (As of the publication of these
Guidelines, 8 U.S.C. 1101 reads as
follows: ‘‘national of the United States’’
means (A) a citizen of the United States,
or (B) a person who, though not a
citizen of the United States, owes
permanent allegiance to the United
States.’’ [8 U.S.C. 1101]) A ‘‘person who
owes permanent allegiance to the
United States’’ includes residents of the
American Samoa and Swain Island,
outlying possessions of the United
States, who have not been granted the
privilege of citizenship.
14. Grant
The term ‘‘grant’’ means an award of
federal funds to states, units of local
government, or private organizations at
the discretion of the awarding agency or
on the basis of a formula. Grants are
used to support a public purpose. Under
these final Guidelines, VOCA victim
assistance and compensation programs
and other state and local governmental
agencies will be awarded funds in the
form of a grant.
15. Reimbursable Agreement
The term ‘‘reimbursable agreement’’
means a written instrument of
agreement for services or goods made
between the Office of Justice Programs
(OJP) or one of its bureaus or offices and
another federal agency or a state or local
government agency. Each Reimbursable
Agreement entered into by an OJP
bureau/office to reimburse another
agency will result in the establishment
of an obligation. Such funding
arrangements are negotiated by the
entities involved. Under these final
Guidelines, the transfer of funds to
federal agencies will be in the form of
a reimbursable agreement.
16. Cooperative Agreement
The term ‘‘cooperative agreement’’
means an award to states, units of local

PO 00000

Frm 00008

Fmt 4701

Sfmt 4703

government or private organizations at
the discretion of the awarding agency.
Cooperative agreements are utilized
when substantial involvement is
anticipated between the awarding
agency and the recipient during the
performance of the contemplated
activity. Under these final Guidelines,
funding awarded to nonprofit
organizations will be made in the form
of a cooperative agreement.
17. Foreign Power
(a) ‘‘Foreign power’’ means—
(1) A foreign government or any
component thereof, whether or not
recognized by the United States;
(2) Faction of a foreign nation or
nations, not substantially composed of
United States persons;
(3) An entity that is openly
acknowledged by a foreign government
or governments to be directed and
controlled by such foreign government
or governments;
(4) A group engaged in international
terrorism or activities in preparation
thereof;
(5) A foreign-based political
organization, not substantially
composed of United States persons; or
(6) An entity that is directed and
controlled by a foreign government or
governments. (See 50 U.S.C. § 1801(a).)
IV. Source of Funding
A. Crime Victims Fund
A major responsibility of OVC is to
administer the Crime Victims Fund,
which is derived, not from tax dollars,
but from fines and penalties paid by
federal criminal offenders, and gifts,
donations, and bequests from private
entities or individuals. A large
percentage of the money collected each
year is distributed to states to assist in
funding their victim assistance and
compensation programs. These
programs are the lifeline services that
help many victims to cope with the
devastation of crime. The Fund also
supports OVC’s training, technical
assistance and demonstration efforts,
direct services to victims of federal
crime, program evaluation and
compliance efforts, and fellowships and
clinical internships.
B. Antiterrorism Emergency Reserve
The OVC Director is authorized to
hold certain amounts from of the Crime
Victims Fund in reserve for three
purposes—(i) To support compensation
and assistance services for victims of
domestic terrorism or mass violence, (ii)
to support assistance services to victims
of international terrorism, and (iii) to
fund directly an International Terrorism

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices
Victim Compensation Program. Thus far
this money has been used to assist the
victims of the September 11, 2001
terrorist attacks on America, Oklahoma
City bombing, the East Africa embassy
bombings, Pan Am Flight 103 bombing,
and school shootings in Oregon and
Colorado. In the September 11th attacks
on America, and the Oklahoma City and
Pan Am Flight 103 bombing cases,
Congress enacted special legislation that
expanded OVC’s authority to fund
activities beyond the parameters of its
previous governing statute.

terrorist and mass violence event. The
nature of the support being requested is
a factor in determining the amount as
well as the extent to which the response
involves activities that will result in
permanent improvements in how
victims access and participate in
criminal justice proceedings such as the
development of protocols and systems
to enhance victim notification.

V. Types of Assistance
There are five types of support
available from OVC to respond to
terrorism and mass violence: (a) Crisis
response grants; (b) consequence
management grants; (c) criminal justice
support grants; (d) compensation grants;
and e) technical assistance/training
services. Jurisdictions are not limited to
receiving only one type of assistance.
Funding and other assistance may be
provided for an extended period of time
if a justification is provided by the
applicant. The established time frames
for funding are flexible and not
intended to prohibit the submission of
applications at a different time, if
warranted.
Justification for an extension must
meet the ‘‘emergency relief’’
requirement, as determined by the OVC
Director and the Office of General
Counsel. Funding may be provided for
each type of assistance available;
however, coordination among the
applicants is expected and a separate
application must be submitted for each.
OVC does not provide funding directly
to individual crime victims, except
compensation benefits to qualified
applicants in the case of international
terrorism.
A. Crisis Response Grants
(emergency/short-term, up to 9 months)
are designed to provide resources to
help victims rebuild adaptive capacities,
decrease stressors, and to reduce
symptoms of trauma immediately
following the terrorism or mass violence
event. Requests for crisis response
funding must be made as soon as
practicable following the terrorism or
mass violence event.
B. Consequence Management Grants
(on-going/longer-term, up to 18 months)
are designed to provide supplemental
resources to help victims adapt to the
trauma event and to restore victims’
sense of equilibrium.
C. Criminal Justice Support Grants
(on-going/longer-term, up to 36 months)
are designed to facilitate victim
participation in an investigation or
prosecution directly related to the

D. Crime Victim Compensation Grants
are designed to provide supplemental
funding to a state crime victim
compensation program that reimburses
victims for out-of-pocket expenses
related to their victimization in cases of
terrorism or mass violence occurring
within the United States. Grant funds
may be used to pay claims to victims for
costs that include, but are not limited to,
medical and mental health counseling
costs, funeral and burial costs, and lost
wages. (See Section VI for other
allowable activities and costs.)
Emergency Reserve funds may not be
used to cover property damage or
property loss. (See ‘‘Definitions’’ section
of these Guidelines.) OVC may provide
funding to other organizations to cover
expenses not traditionally covered by
state crime victim compensation
programs. OVC will coordinate such
awards with state crime victim
compensation programs.
In the event that a state recovers
expenses on behalf of a victim from a
collateral source, the amount recovered
must be used either (1) to assist other
victims of the same crime for which
funds were awarded, or (2) returned to
OVC and deobligated in accordance
with the applicable provisions of the
OJP Financial Guide and Section
1402(e)of VOCA.
E. Request for Training and Technical
Assistance. A request for training or
technical assistance may be made any
time during the aftermath of a terrorism
or mass violence event and during the
criminal justice investigation or
prosecution. Technical assistance is
principally available to help federal,
state, and local authorities identify
victim needs and needed resources, to
coordinate services to victims, to
develop short- and longer-term
strategies for responding, and for other
purposes deemed appropriate by the
OVC Director. While no direct funding
is available, OVC may the use the
Emergency Reserve to support the
expenses of experts to meet the training
and technical assistance needs of
applicants.

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

Note: It is within the OVC Director’s
authority to approve or deny requests for
support for subsequent or parallel state
criminal investigations and prosecutions.

PO 00000

Frm 00009

Fmt 4701

Sfmt 4703

4829

VI. Allowable Activities and Costs
The range of services that OVC will
support for victims of terrorism and
mass violence is outlined in this
section. Allowable expenses are based,
in part, on activities authorized in
guidelines established for OVC’s Federal
Emergency Assistance Fund and VOCA
Victim Assistance and Compensation
Program Guidelines. In addition, OVC
has relied upon the requirements of the
Attorney General Guidelines for Victim
and Witness Assistance to afford rights
and provide services to federal crime
victims to guide the development of
these final Guidelines.
Services identified in these final
Guidelines are intended to complement
services that are available from other
agencies and organizations. Funding is
expected to support a ‘‘base’’ level of
assistance to the victims of the terrorism
or mass violence event. Funding may be
used to support activities that are
deemed necessary and essential to the
provision of services, including a
limited amount, as agreed upon by OVC
and the applicant, for administrative
purposes. These services include but are
not limited to the following:
A. Crisis Response Assistance
Assistance securing compensation
Automated informational telephone
services
Child and dependent care
Coordination
Crisis counseling
Emergency food, housing, and clothing
Emergency travel and transportation
Employer and creditor intervention
Outreach, awareness, and education
Toll-free telephone lines
Victim/Community needs assessment
(limited)
B. Consequence Management Assistance
Counseling and group therapy
Case management
Employer and creditor intervention
Victim informational websites
Rehabilitation expenses
Vocational rehabilitation
Temporary housing, per diem, and
relocation
Emergency travel or transportation
Victim/Community needs assessment
(expanded)
Outreach, awareness, and education
Automated informational telephone
services
Coordination
C. Criminal Justice Support Assistance
Assistance with victim impact
statements
Attorney advisor and victim advocate
personnel cost
Automated informational telephone
services

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

4830

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices

Case briefings by investigators,
prosecutors
Coordination
Criminal justice notification
Information and Referral
Outreach, awareness, and education
Support victim participation in criminal
justice proceedings, e.g., travel/
transportation to court or closedcircuit viewing facility, counseling,
advocacy, etc.
Victim/Community needs assessment
Victim Identification
Victim Information (printed and
electronic)
D. Crime Victim Compensation (in cases
of domestic terrorism)
Autopsy, refrigeration, and transport of
body
Coordination
Co-payments required by insurance
programs
Emergency travel and/or transportation
costs
Long-distance telephone costs to contact
family members
Medical expenses including nonmedical attendant services,
rehabilitation and physical therapy
diagnostic examinations, prosthetic
devices, eyeglasses
Outpatient mental health treatment/
therapy
Outreach, awareness, and education
Note: Allowable activities in one category
may be necessary and authorized in another
funding category.

E. Training and Technical Assistance
Conducting needs assessment and
planning
Defining the mental health needs of
victims
Identifying strategies for integrating
victim assistance in the incident
command structure
Improving coordination and
collaboration between responding
agencies/organizations
Linking mental health services and
victim assistance services
Working cooperatively in a multidisciplinary environment
VII. Accessing Antiterrorism
Emergency Reserve
A. Eligible Applicants
Applicants eligible for funding
include state victim assistance and
victim compensation programs, public
agencies including federal, state, and
local governments, and victim service
and non-governmental organizations. In
cases within the United States,
applications will be accepted only from
the jurisdiction in which the crime
occurred unless a statute establishes a

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

special authorization and appropriation
supporting allocations to other
jurisdictions, or a compelling
justification can be provided to the OVC
Director supporting requests from other
jurisdictions.
It is the responsibility of the
jurisdiction where the crime occurred to
conduct the necessary outreach and
make services and/or funding available
to all victims of crimes which occur
within their boundaries. However, if a
substantial number of victims/surviving
family members reside in another
jurisdiction, in cases when the applicant
is a state agency, the grantee may subaward Antiterrorism Emergency Reserve
dollars received from OVC to another
jurisdiction/eligible state agency when
doing so is an efficient and costeffective way to provide services to
victims/survivors who reside in another
state.
OVC will not provide funding to a
foreign power or domestic organization
operated for the purpose of engaging in
any significant political or lobbying
activities or to individual crime victims.
The funded applicant may
subcontract Antiterrorism Emergency
Reserve dollars to another organization
with the concurrence of OVC.
Subcontracting entities must meet the
eligibility criteria and abide by the
statutory provisions contained in
VOCA, the Antiterrorism and Effective
Death Penalty Act, the Victims of
Trafficking and Violence Protection Act,
the USA PATRIOT Act of 2001, and the
requirements set forth in these final
Guidelines.
B. Eligible Recipients of Benefits and
Services
In cases abroad, eligible recipients
include victims who are nationals of the
United States or an officer or employee
of the United States Government as
defined in section III(B), (11) of these
final Guidelines. Unless otherwise
indicated, these individuals are
generally eligible for assistance from
federally-funded victim assistance
programs. In cases of terrorism and mass
violence within the United States,
eligible recipients of compensation and
assistance include victims as defined in
section III (B)(12) of these final
Guidelines, including victims of other
crimes where a causal relationship to
the terrorist incident can be established.
C. Coordination of Effort With Other
Public and Private Entities
No single agency can effectively
respond to and meet all of the short- and
longer-term needs of victims of a
terrorist or mass violence incident. In
most instances within the United States

PO 00000

Frm 00010

Fmt 4701

Sfmt 4703

the resources of multiple agencies
(local, state, and federal) are involved.
In developing these final Guidelines,
OVC has drawn heavily upon the
experiences of agencies such as the
Federal Emergency Management Agency
and the Center for Mental Health
Services, both of which have
responsibility for providing assistance
to communities following disasters
within the United States. OVC will work
closely with applicants to ensure the
most appropriate utilization of
resources. Applicants should identify
other public and private entities that
have been consulted in the process of
preparing the application and describe
how the proposed services fit within the
overall scheme for addressing victim
needs.
OVC will consider the level of
coordination and the availability of
resources from other federal, state, local,
and private entities in making funding
determinations. Extensive coordination
with agencies such as state emergency
preparedness, state mental health, local
chapters of the American Red Cross and
the United Way, and between federal
and state law enforcement and
prosecutor personnel is a necessary
component of an effective response to
terrorism and mass violence and a
criterion upon which OVC will base its
funding decision.
In cases of terrorism and mass
violence abroad, the short-term and
subsequent responses may involve
resources of numerous federal and state
agencies and non-governmental
organizations, depending upon the
nature of the incident and location.
Coordination of efforts in these cases is
critical and OVC will work closely with
applicants to ensure the most
appropriate utilization of resources.
D. Areas of Special Concern
In the development of a request for
assistance, the applicant must be
cognizant of special concerns, such as
applicable state or federal victims’ rights
laws and requirements, and the needs of
populations that are especially
vulnerable, such as children, the
elderly, and people with disabilities,
and people of different ethnic
backgrounds.
E. Application Process
An application for funding should be
submitted to the OVC Director as soon
as appropriate following a terrorist or
mass violence event by the appropriate
state or federal official, or private victim
service or non-governmental
organization. OVC has developed an
application kit for Antiterrorism and
Emergency Reserve dollars. The kit is

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices
available on the OVC Web-site at
www.ojp.usdoj.gov/ovc at the ‘‘grants
and funding’’ page and will be mailed
or faxed to potential applicants upon
request.
There are two factors that determine
the application submission
requirements: (1) The applicant status,
i.e., government agency (federal, state,
or local), non-governmental
organization, or victim service
organization; and (2) the type of support
requested, i.e., crisis response,
consequence management, criminal
justice, victim compensation, and/or
technical assistance (no direct funding).
Application requirements are listed
below.

In addition, applicants, except federal
agencies, must submit (1) SF 424,
Application for Federal Funding and
applicable assurances and forms; and (2)
Budget and budget narrative including a
description of all other federal and nonfederal contributions (cash or in-kind).

Application Requirements for State
Crime Victim Compensation Programs

Application Processing and Turnaround
Time

Funding will be made available to
state crime victim compensation
programs in the form of a grant.
Requests for funding from state crime
victim compensation programs may be
made at any time and should include:
(1) A description of the qualifying
crime; (2) the projected number of
claims to be paid and the projected
number of claimants to receive
payments; (3) the state’s maximum
award amount by category, e.g.,
medical, mental health, loss wages,
funeral, etc.; and (4) SF 424,
Application for Federal Assistance and
applicable assurances and forms. The
request should also describe the range of
expenses covered by the program and
the amount of state funding available to
cover victim claims.

It is OVC’s intention to provide rapid
support to assist victims of terrorism
and mass violence. Upon receipt of a
letter of request and application, an
OVC staff person will review the
request, may contact the requesting
agency to clarify any ambiguities, and
make a recommendation to the OVC
Director regarding the funding request
in accordance with OVC’s internal
protocol for responding to incidents of
terrorism and mass violence. The
applicant can expect to receive
notification regarding the determination
from OVC within 5 business days. The
applicant will be notified via telephone,
Internet, or facsimile.
A determination by the OVC Director
to make funding available will be
followed by a complete review of the
application including an analysis and
approval of the budget by the Office of
the Comptroller. Funds will be available
upon completion of the review and
written notification and acceptance of
the award.
There is no specific due date for
applications. However, the type of
assistance available is subject to the
time frame when the application is
received, i.e., an applicant who submits
a request 18 months after the
catastrophic event will not be eligible to
receive a ‘‘crisis response’’ grant.

Application Requirements for all Other
Recipients of Funds
All other applicants seeking
Emergency Reserve support are required
to submit a letter of request containing
the following information:
(1) Type of crime and description of
the criminal event;
(2) Identification of the lead law
enforcement agency conducting the
investigation;
(3) Estimated number of victims
affected by the crime;
(4) Description of the applicant’s role
in responding to the victim population
since the date of the incident;
(5) Description of services that
funding will support and how these
efforts will complement services in
place or respond to an unmet need;
(6) The amount of funding requested
and the time frame for support; and
(7) Description of outreach and
coordination with other public and
private entities in the process of
preparing the request for assistance.

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

To Request Training and Technical
Assistance Support
Training and technical assistance may
be requested by submitting a letter
describing the nature of the problem;
the type of expertise or assistance
needed; the duration of assistance; and
the projected outcomes of the technical
assistance or training.

H. Pre-Agreement Costs
Generally, since a community may
incur substantial costs immediately
following a terrorist act or mass violence
event, OVC may, upon request, approve
costs which were incurred prior to the
start date of the award. The applicant
should not assume that pre-agreement
costs are covered without formal
notification from OVC.

PO 00000

Frm 00011

Fmt 4701

Sfmt 4703

4831

I. Amount of Funding Available per
Incident
The amount of funding available is
decided on a case-by-case basis based
on factors such as the availability of
other resources, the severity of the
impact, and the number of people
suffering from physical, emotional, or
psychological injury. OVC will not
provide total (100%) reimbursement to
any jurisdiction or program for activities
undertaken to assist victims of terrorism
or mass violence. The amount of
funding made available will be
influenced by the availability of funding
from other federal, state, local and
private sources as well as support for
services financed by private non-profit
organizations such as the United Way,
American Red Cross, and other
charitable organizations in the wake of
an act of terrorism or mass violence. In
addition, funding amounts may be
affected by the duration of the response.
If amounts awarded are not expended
by the end of the grant period, they
must be returned to OVC for
deobligation in accordance with the
applicable provisions of the OJP
Financial Guide and Section 1402(e)of
VOCA.
J. Grant Period
The grant period for funding is
negotiable within the parameters
outlined in VOCA. Because of the
nature of this funding program, OVC
will not provide long-term funding to
support a single terrorist or mass
violence event, except for criminal
justice support grants when an
investigation and prosecution are
prolonged. Specific time frames have
been identified for each type of
assistance. However, if special
circumstances exist, funding and other
assistance may be provided for an
extended period of time, as determined
by the OVC Director based upon
justification provided by the applicant.
K. Requests for Reconsideration
The OVC Director may deny a request
for funding, if the applicant fails to
document the need for federal funds, if
the purposes for which funding is being
sought fall outside the statutory
authority for the use of these funds, or
if funding is unavailable, or for other
reasons deemed appropriate by the OVC
Director. Applicants may request
reconsideration of the request based on
additional information, changes in the
circumstances, or the withdrawal or
termination of funding from other
sources. Requests for reconsideration
should be sent to the OVC Director and
should include the basis for

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

4832

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices

reconsideration of the initial request.
The OVC Director will review the
request and render a decision within 5
business days of the submission. The
OVC Director may request additional
information from the applicant or
recommend alternative support from
OVC such as technical assistance in lieu
of direct funding.
L. Federal Monitoring and Oversight
Recipients of funds are subject to
periodic reviews of financial and service
delivery records and procedures by the
Office of the Comptroller, the General
Accounting Office, the DOJ Office of the
Inspector General, OJP’s Office of Civil
Rights Compliance, or OVC. Recipients
must provide authorized representatives
with access to examine all records,
books, papers, case files, or other
documents related to the expenditure of
funds received under this grant
program.
M. Suspension and Termination of
Funding
If, after notice, OVC finds that the
recipient has failed to comply
substantially with VOCA, including its
prohibitions of discrimination on the
basis of race, color, religion, national
origin, handicap, or sex, the OJP
Financial Guide (effective edition), the
terms outlined in the application or
award document, the final Guidelines,
or any implementing regulation or
requirement, the OVC Director may
suspend or terminate funding to the
recipient agency and/or take other
appropriate action. Under the
procedures of 28 CFR Part 18, recipients
may request a hearing on the
justification for the suspension and/or
termination of Emergency Reserve
assistance.
N. Confidentiality and Privacy
Requirements
Except as otherwise provided by
federal law, pursuant to 42 U.S.C.
10604(d), no officer or employee of the
Federal Government or recipients of
monies under VOCA shall use or reveal
any research or statistical information
gathered under this program by any
person, and identifiable to any specific
private person, for any purpose other
than the purpose for which such
information was obtained. Such
information, and any copy of such
information, shall be immune from legal
process and shall not, without the
consent of the person furnishing such
information, be admitted as evidence or
used for any purpose in any action, suit,
or other judicial, legislative, or
administrative proceeding. In addition
to such research or statistical

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

information, no other records
identifiable to a specific private person
that are gathered by a recipient of VOCA
funds for the purpose of providing
victim assistance services as described
in this Guideline may be released
without the specific written consent of
that private person, except as otherwise
provided by federal law, including but
not limited to Department of Justice
authority to access information for
auditing, monitoring, or oversight of the
program. This is particularly important
for victim service agencies that plan to
develop victim databases containing
specific victim information. These
provisions are intended, among other
things, to assure the confidentiality of
information provided by crime victims
to employees of VOCA-funded
programs. There is nothing in VOCA or
its legislative history to indicate that
Congress intended to override or repeal,
in effect, a state’s existing laws
governing the disclosure of information,
which is supportive of VOCA’s
fundamental goal of helping crime
victims.
VIII. Reporting Requirements
A. Financial Reporting Requirements
As a condition of receiving funding,
recipients must agree to comply with
the general and specific requirements of
the OJP Financial Guide, applicable
Office of Management and Budget
(OMB) Circulars, and Common Rules.
This includes maintenance of books and
records in accordance with generallyaccepted government accounting
principles. Copies of the OJP Financial
Guide may be obtained by writing the
Office of Justice Programs, Office of the
Comptroller, 810 7th Street, NW.,
Washington, DC 20531 or can be
accessed at the OJP Web-site at http://
www.ojp.usdoj.gov/FinGuide/. Note:
Financial Status Reports must be
submitted to the Office of the
Comptroller for each calendar quarter in
which the grant is active. This report is
due even if no obligations or
expenditures were incurred during the
reporting period.
B. Program Reporting Requirements
Recipients of Emergency Reserve
dollars are required to submit
semiannual and final progress reports
containing the following information
documenting how funds were expended
to respond to terrorism and mass
violence:
1. Description of Services Provided
Provide a general description of the
range of services provided for each type
of assistance received. This should be a

PO 00000

Frm 00012

Fmt 4701

Sfmt 4703

narrative summation of the activities
and efforts supported by Emergency
Reserve dollars to include a description
of coordination efforts, intra- and interagency protocols, new services and
programs established, and other largescale activities.
Note: This information will be used to
assess service needs of victims and
communities following a large-scale criminal
disaster.

2. Service Statistics
Provide detailed information on
victims served, types of services
rendered, number of victims assisted,
amount of funding expended, purpose
of each expenditure, e.g., hire staff,
secure space, subcontract(s) for services
(include the number of subcontracts,
description of the activity
subcontracted, the name of the contract
recipient), conduct training, equipment,
travel and transportation, etc.
Note: This information will be used for
future revisions to these Guidelines, to
inform the development of training and
technical assistance by OVC, to document
expenditure of funds, and to document the
impact and effectiveness of the federal
intervention.

3. Description of Plans for Addressing
Longer Term and Unmet Needs
Describe any on-going needs of the
victims and community, any unmet
needs, and resources available or
needed to support services once these
federal funds have been exhausted.
Note: This information will be used to
assess the time frames for established types
of assistance, the level of funding available
from OVC, to identify additional sources of
funding, and to make modifications to these
Guidelines, as appropriate, to meet unmet
needs.

4. Evaluation/Assessment of the
Effectiveness of the Response
Briefly describe findings of any
assessment of the victim service
strategy, victim satisfaction with
services rendered, and lessons learned.
Note: This information will be used by
OVC in planning future training and
technical assistance activities, and to report
to Congress on the effectiveness of
interventions with victims in cases of
terrorism or mass violence.

State agencies that administer the
VOCA formula grants and receive
Emergency Reserve dollars to respond to
a case of terrorism or mass violence
should report services and assistance
rendered to victims on the state
performance report, and provide a
supplemental summary of the overall
effort in accordance with section
VIII(B)(1)(3)(4) above.

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

Federal Register / Vol. 67, No. 21 / Thursday, January 31, 2002 / Notices
Dated: January 25, 2002.
John W. Gillis,
Director, Office for Victims of Crime.
[FR Doc. 02–2299 Filed 1–30–02; 8:45 am]
BILLING CODE 4410–10–P

VerDate 11<MAY>2000

16:38 Jan 30, 2002

Jkt 197001

PO 00000

Frm 00013

Fmt 4701

Sfmt 4703

E:\FR\FM\31JAN2.SGM

pfrm02

PsN: 31JAN2

4833

